DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 September 2021.
Applicant’s election of Species I, the gown shown in figures 1-7 and corresponding to claims 1-6 in the reply filed on 21 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the recitation “that” in line 4 because it is not clear to what “that” is referring, the first and second surfaces, the one and opposite sides, the front fabric segment, and/ or the attachment strap.
Claims 2 and 3 are rejected for depending from rejected claim 1.
Claim 6 is rendered indefinite by the two recitations of “left and right waist cinch ties” in lines 2 and 4, because it is unclear if these are the same left and right waist cinch ties or two different pairs of waist cinch ties.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Claims 2 and 3 are rejected for depending from rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 0818351 A).

As to claim 4, Clark discloses a patient gown (“invalid robe,” title) comprising: a back fabric panel shaped to cover a backside of a patient's torso and shoulders (back piece B) and comprising left and right back fastening members attached to top edges 

As to claim 6, Clark discloses the patient gown of claim 4, wherein: the back fabric panel comprises left and right waist cinch ties attached to the back fabric panel in alignment respectively with the waist (securing-tapes D as shown in annotated fig 1 below); and the front fabric panel comprises left and right waist cinch ties attached to the front fabric panel in alignment respectively with the waist that tie respectively to the left and right waist cinch ties of the back fabric panel to reduce a waist circumference of the waist (securing-tapes D as shown in annotated fig 1 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udell (US 5050243 A) in view of Gaza (US 20020152535 A1).

As to claim 1, Udell discloses a patient gown (“Hospital gown,” title) comprising: an attachment strap (one or more of 20a, 20b, 22a, and 22b); a front fabric segment having a first surface on one side and a second surface on an opposite side that are selectably placed across and against a front side of a torso of a human patient (center body panel 12b), the attachment strap having one end attached to and extending from the first surface (20a and 22b), the front fabric segment comprising: a through hole proximate to the attached one end of the attachment strap (opening 40) to receive a free end of the attachment strap to extend outward from the second surface when the first surface is placed against the front side of the torso of the human patient exposing the second surface (capable of receiving, because the strap is smaller than the through hole); and a first half of a neck opening along a top edge (16 on 12b); a back fabric segment attached along a first lateral side to the front fabric segment (12a attached at 13 and 12c attached at 13) and extending across and against a back side of 
Udell does not disclose a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening each to attach together the second lateral sides on a selected one of the right and left side of the torso of the human patient.
Gaza teaches a similar patient gown (“HOSPITAL GOWN,” title) including a second lateral side of the front and back fabric segments below the second sleeve comprise at least one corresponding edge opening each to attach together the second lateral sides on a selected one of the right and left side of the torso of the human patient (front and back portions are separable from one another at side openings attached via straps 50, 52, etc., as shown in figures 3 and 4).
It would have been obvious to one of ordinary skill in the art to have provided openable side seams at Udell 13 for the purpose of ease of donning and doffing, and to provide selective access to the wearer’s torso.

As to claim 2, Udell as modified discloses the patient gown of claim 1, further comprising a fastener that passes through the corresponding edge openings in the front and back fabric segments (Gaza 50, 52, etc. pass through corresponding edge openings 60).  

As to claim 3, Udell as modified discloses the patient gown of claim 1, wherein the first sleeve comprises front and back sleeve panels (figs 2-4) that are attachable along a shoulder seam (although Udell discloses front and back sleeve panels that are integrally attached, they are capable of being attached along a shoulder seam, and this recitation is a functional recitation and does not require the structure of a shoulder seam, merely the capability of being attached along a shoulder seam).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 4 above, and further in view of Fredrickson (US 20140189931 A1).

As to claim 5, Clark discloses the patient gown of claim 4, wherein the front and back fastening members comprise ties (securing-tapes D), but does not expressly disclose the ties are fabric.
Fredrickson teaches a similar patient gown (“HOSPITAL DAY GOWN,” title) including fabric ties (par. 0020 discloses, “Tie 10 may be formed from a double layer of fabric.”).

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric ties, for the purpose of providing ties that are durable and washable (Fredrickson par. 0022).


    PNG
    media_image1.png
    743
    653
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar patient gowns on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732